NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
JOHN L. MCDONALD,
Claimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, `
Respondent-Appellee.
2011-7078
Appea1 from the United States C0urt of Appea1s for
Veterans C1aims in case no. 08-2258, Judge Wi]liam A.
Mo0r1nan.
ON MOTION
Before PROST, Circuit Ju,dge.
0 R D E R
John L. McDonald moves without opposition to stay
proceedings in this appeal pending the c0urt’s disposition
of Cullen, v. DVA, 2011-7005.

MCDONALD V. DVA 2
McDonald asserts that this case and Cullen involve
the interpretation of 38 C.F.R. § 4.71a, involving when a
claimant is entitled to more than one disability rating for
a single disability within a particular diagnostic code.
Accordingly,
IT ls 0RDERED THAT:
(1) The motion to stay is granted McDonald is di-
rected to inform the court within 14 days of the disposi-
tion of Cullen how he believes this appeal should proceed.
The Secretary may also respond within that time.
(2) A copy of this order shall be transmitted to the
merits panel assigned to hear Cu,lIen.
FoR THE CoURT
JUL 3 wl 131 Jan H0rba1y
Date J an Horbaly
Clerk
cc: Kenneth M. Carpente1', Esq.
Mereyth Cohen Havasy, Esq. pl
LED
u.s. count or AP ms ron
320 me FEnsmLcllRcun
JUL 08 2011
.lAN |'l0RB»*\LY
CLERK